                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION


A’MARIO GEBREKIDAN                               §

VS.                                              §            CIVIL ACTION NO. 9:18-CV-72

ANGELINA COUNTY, et al.,                         §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, A’mario Gebrekidan, proceeding pro se, filed this civil rights complaint pursuant
to 42 U.S.C. § 1983 against defendants Angelina County and the Lufkin Police Department.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends plaintiff’s claims be dismissed for want of prosecution as plaintiff

has failed to keep the court apprised of his current address. .

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings (docket entry no.

21). No objections to the Report and Recommendation of United States Magistrate Judge have been

filed to date. In fact, a copy of the Report and Recommendation was returned as unable to forward

(docket entry no. 22).

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

           So ORDERED and SIGNED, May 25, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge
